Exhibit 10.37

ODYSSEY MARINE EXPLORATION, INC.

2019 STOCK INCENTIVE PLAN

SECTION 1.

PURPOSE

The purpose of this Plan is to promote the growth and prosperity of the Company
and its Subsidiaries by providing Eligible Recipients with an additional
incentive to contribute to the Company’s success, by assisting the Company in
attracting and retaining the best available personnel for positions of
substantial responsibility and by increasing the alignment of interests of
Eligible Recipients with those of the Company’s Stockholders. The Plan provides
for the grant of Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock Awards, Restricted Stock Units and Stock Appreciation Rights to
aid the Company in obtaining these goals. The Plan, as well as any amendments
thereto that requires Stockholder approval, will be submitted to the Company’s
Stockholders for their approval at the next annual Stockholder meeting.

SECTION 2.

DEFINITIONS

The following definitions shall apply as used herein and in the individual Award
Agreements except as defined otherwise in an individual Award Agreement. In the
event a term is separately defined in an individual Award Agreement, such
definition shall supersede the definition contained in this Section 2.

2.1 “Award” means the grant of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit or other right or benefit under the Plan.

2.2 “Award Agreement” means the written agreement (including electronic form)
evidencing the grant of an Award executed by the Company and Participant,
including any amendments thereto.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” means, with respect to the Termination by the Company or a
Subsidiary of the continuous service of the Participant, that such Termination
is for “Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Participant and the Company or such
Subsidiary, or in the absence of such then-effective written agreement and
definition, is based on, in the determination of the Committee, the
Participant’s: (i) performance of any act or failure to perform any act in bad
faith and to the detriment of the Company or a Subsidiary; (ii) dishonesty,
intentional misconduct or material breach of any agreement with the Company or a
Subsidiary; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Change in Control, such definition of “Cause” shall not apply
until a Change in Control actually occurs.

2.5 “Change in Control” means any of the following:

(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any company owned,
directly or indirectly, by the Stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities; or

(b) a change in the composition of the Board over a period of 12 months or less
such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who are
Continuing Directors; or

 

1



--------------------------------------------------------------------------------

(c) the consummation of a Stockholder approved merger or consolidation of the
Company with any other company, other than (1) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(2) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as herein defined)
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

(d) the consummation of a Stockholder approved plan of liquidation, dissolution
or winding up of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; provided, however,
that the execution and delivery of the Stock Purchase Agreement dated as of
March 11, 2015, by and among the Company, Penelope Mining LLC, and Minera del
Norte S.A. de C.V., (the “Purchase Agreement”), the consummation of the
transactions contemplated by the Purchase Agreement, or the performance by the
Company of its obligations under the Purchase Agreement, shall not constitute a
Change in Control for purposes of this Plan or any individual Award Agreement
evidencing an Award.

Notwithstanding anything herein to the contrary, to the extent required to
comply with Section 409A, no event shall constitute a Change in Control Event
unless such event also constitutes a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

2.6 “Code” means the Internal Revenue Code of 1986, as amended and any
regulations thereunder.

2.7 “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer the Plan, as specified in
Section 5 hereof. Any such committee must be comprised entirely of Outside
Directors who are “independent” as that term is defined by the Securities and
Exchange Commission, and the listing standards of the stock exchange or other
market upon which the Company’s stock is listed or quoted, as the same may be
amended from time to time.

2.8 “Common Stock” means the $.0001 par value common stock of the Company.

2.9 “Company” means Odyssey Marine Exploration, Inc., a Nevada corporation, and
any successor to such organization.

2.10 “Consultant” means any person other than an Employee or a Director, who is
engaged by the Company or any Subsidiary to render consulting or advisory
services to the Company or such Subsidiary and is deemed a consultant as defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended, or any successor form.

2.11 “Continuing Director” means members of the Board who either (i) have been
Board members continuously for a period of at least 12 months or (ii) have been
Board members for less than 12 months and were elected or nominated for election
as Board members by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board.

2.12 “Director” means a member of the Board or the board of directors of any
Subsidiary.

2.13 “Disability” shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.

2.14 “Double Trigger” means a Change in Control (“first trigger”) and a
Qualifying Termination of the executive’s employment by the company without
Cause or by the executive with Good Reason (“second trigger”).

2.15 “Eligible Recipient” means an Employee, Consultant or a Non-Employee
Director.

 

2



--------------------------------------------------------------------------------

2.16 “Employee” means any person who is in the employ of the Company or any
Subsidiary, subject to the control and direction of the Company or any
Subsidiary as to both the work to be performed and the manner and method of
performance.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.18 “Exercise Price” means the price that shall be paid to purchase one (1)
Share upon the exercise of an Option granted under this Plan.

2.19 “Fair Market Value” of a Share on any date shall mean the closing sales
price on a national securities exchange of a Share as reported in the
appropriate composite listing for said exchange on such date, or, if no such
sales occurred on such date, then on the next preceding date on which a sale is
made. In the event the Shares are traded in the over the counter market, Fair
Market Value of a Share means the average between the “high” and “low”
quotations in the over the counter market on such date, as reported by the
National Association of Securities Dealers through NASDAQ or, if no quotations
are available on such date, then on the next preceding date on which such
quotations are available.

2.20 “Good Reason” means voluntary resignation after any of the following
actions taken occur after a Change in Control without prior written consent:
(i) a material diminution in base salary; (ii) a material diminution in the
Participant’s authority, duties, or responsibilities; or (iii) a change of over
40 miles in the geographic location of the principal office where the
Participant performs services. Notwithstanding the foregoing, if the term good
reason is expressly defined in a then-effective written agreement between the
Participant and the Company or such Subsidiary then such definition shall
control.

2.21 “Insider” means an individual who is, on the relevant date, an officer,
member of the Board or ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

2.22 “ISO” (Incentive Stock Option) means an Option granted under this Plan to
purchase Shares that is intended by the Company to satisfy the requirements of
Code Section 422 as an incentive stock option.

2.23 “Non-Employee Director” means a member of the Board who is not an employee
of the Company.

2.24 “NQSO” (Non-Qualifying Stock Option) means an Option granted under this
Plan to purchase Shares which is not intended by the Company to satisfy the
requirements of Code Section 422.

2.25 “Option” means an ISO or a NQSO.

2.26 “Outside Director” means a member of the Board who is not an Employee and
who qualifies as a “non-employee director” under Rule 16b-3(b)(3) under the 1934
Act, as amended from time to time.

2.27 “Participant” means an individual who receives an Award hereunder.

2.28 “Performance Period” shall mean the period during which a performance goal
must be attained with respect to an Award which is performance based, as
determined by the Committee pursuant to Section 14.3 hereof.

2.29 “Plan” means this plan, (the “2019 Stock Incentive Plan”), as it may be
further amended from time to time.

2.30 “Qualifying Event” shall mean, with respect to a Participant, such
Participant’s death, Disability or Retirement.

 

3



--------------------------------------------------------------------------------

2.31 “Qualifying Termination” shall mean, a Company initiated Termination not
for Cause or a Participant Termination for Good Reason either of which occur
from six months prior to until twenty-four months after the occurrence of a
Change in Control.

2.32 “Restricted Stock Award” means an Award of Shares granted to a Participant
under this Plan which is subject to restrictions in accordance with the terms
and provisions of this Plan and the applicable Award Agreement.

2.33 “Restricted Stock Unit” means a contractual right granted to a Participant
under this Plan to receive a payment in cash or Share which is subject to
restrictions of this Plan and the applicable Award Agreement.

2.34 “Retirement” shall mean, with respect to an Eligible Recipient, such
Eligible Recipient’s (i) Termination of employment or cessation of performing
services after attainment of age 60 and completion of at least ten (10) years of
service with the Company or Subsidiary, or (ii) Termination of employment or
cessation of performing services after attainment of age 65 and completion of at
least five (5) years of service with the Company or a Subsidiary.

2.35 “Share” means a share of Common Stock.

2.36 “Stock Appreciation Right” means a right granted to a Participant pursuant
to the terms and provisions of this Plan whereby the individual, without payment
to the Company (except for any applicable withholding or other taxes), receives
Shares, or cash, in an amount equal to the excess of the Fair Market Value per
Share on the date on which the Stock Appreciation Right is exercised over the
exercise price per Share noted in the Stock Appreciation Right, for each Share
subject to the Stock Appreciation Right.

2.37 “Subsidiary” means any corporation in which more than fifty percent (50%)
of the voting stock is owned or controlled, directly or indirectly, by the
Company.

2.38 “Ten Percent Stockholder” means a person who owns (after taking into
account the attribution rules of Code Section 424(d)) more than ten percent
(10%) of the total combined voting power of all classes of shares of stock of
either the Company or a Subsidiary.

2.39 “Termination” means the termination of the employment, consulting, advisory
or service relationship between a Participant and the Company and its
Subsidiaries, regardless of whether severance or similar payments are made to
the Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or Retirement. The
Committee will, in its absolute discretion, determine the effect of all matters
and questions relating to Termination as it affects an Award.

SECTION 3.

SHARES SUBJECT TO AWARDS

3.1 Reserve of Shares for Awards. The total number of Shares that may be issued
pursuant to Awards under this Plan shall not exceed Eight Hundred Thousand
(800,000), of which any number may be used for Stock Options, Restricted Stock,
Restricted Stock Units, or Stock Appreciation Rights, each as adjusted pursuant
to Section 10.

3.2 Share Counting. For purposes of counting the number of Shares available for
the grant of Awards under the Plan under this Section 3:

(a) all Shares covered by Stock Appreciation Rights shall be counted against the
number of Shares available for the grant of Awards under the Plan; provided,
however, that (i) Stock Appreciation Rights that may be settled only in cash
shall not be so counted and (ii) if the Company grants a Stock Appreciation
Right in tandem with an Option for the same number of Shares and provides that
only one such Award may be exercised (a “Tandem Stock Appreciation Right”), only
the shares covered by the Option, and not the shares covered by the Tandem Stock
Appreciation Right, shall be so counted, and the expiration of one in connection
with the other’s exercise will not restore shares to the Plan;

 

4



--------------------------------------------------------------------------------

(b) to the extent that an Award may be settled only in cash, no shares shall be
counted against the shares available for the grant of Awards under the Plan;

(c) if any Award (i) expires or is terminated, surrendered or cancelled without
having been fully exercised or is forfeited in whole or in part (including as
the result of Shares subject to such Award being repurchased by the Company at
the original issuance price pursuant to a contractual repurchase right) or
(ii) results in any Shares not being issued (including as a result of an Stock
Appreciation Right that was settleable either in cash or in Stock actually being
settled in cash), the unused Shares covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
the exercise of an Stock Appreciation Right, the number of Shares counted
against the Shares available under the Plan shall be the full number of shares
subject to the Stock Appreciation Right multiplied by the percentage of the
Stock Appreciation Right actually exercised, regardless of the number of shares
actually used to settle such Stock Appreciation Right upon exercise and (3) the
Shares covered by a Tandem Stock Appreciation Right shall not again become
available for grant upon the expiration or termination of such Tandem Stock
Appreciation Right;

(d) Shares delivered (either by actual delivery, attestation, or net exercise)
to the Company by a Participant to (i) purchase Shares upon the exercise of an
Award or (ii) satisfy tax withholding obligations with respect to Awards
(including Shares retained from the Award creating the tax obligation) shall not
be added back to the number of Shares available for the future grant of Awards;
and

(e) Shares repurchased by the Company on the open market using the proceeds from
the exercise of an Award shall not increase the number of Shares available for
future grant of Awards.

SECTION 4.

EFFECTIVE DATE

The effective date of this Plan shall be June 3, 2019, which is the date on
which the Company’s Stockholders approved the Plane.

SECTION 5.

ADMINISTRATION

5.1 General Administration. This Plan shall be administered by the Committee.
The Committee, acting in its absolute discretion, shall exercise such powers and
take such action as expressly called for under this Plan. The Committee shall
have the power to interpret this Plan and, subject to the terms and provisions
of this Plan, to take such other action in the proper administration and
operation of the Plan as it deems equitable under the circumstances. The
Committee’s actions shall be final and binding on the Company, on each affected
Eligible Recipient, and on each other person directly or indirectly affected by
such actions.

5.2 Authority of the Committee. Except as limited by applicable law or by the
Articles of Incorporation of the Company, and subject to the provisions herein,
the Committee shall have full power to select Eligible Recipients who shall
participate in the Plan, to determine the sizes and types of Awards in a manner
consistent with the Plan, to determine the terms and conditions of Awards in a
manner consistent with the Plan, to grant Awards under the Plan, to construe and
interpret the Plan and any agreement or instrument entered into under the Plan,
to establish, amend or waive rules and regulations for the Plan’s
administration, and to amend the terms and conditions of any outstanding Awards
as allowed under the Plan and such Award Agreements. Further, the Committee may
make all other determinations which may be necessary or advisable for the
administration of the Plan. The Committee may seek the assistance of such
persons as it may see fit in carrying out its routine administrative functions
concerning the Plan.

 

5



--------------------------------------------------------------------------------

5.3 Delegation of Authority. The members of the Committee and any other persons
to whom authority has been delegated shall be appointed from time to time by,
and shall serve at the discretion of, the Board. The Committee may appoint one
or more separate committees (any such committee, a “Subcommittee”) composed of
two or more Outside Directors of the Company (who may but need not be members of
the Committee) and may delegate to any such Subcommittee the authority to grant
Awards, and/or to administer the Plan or any aspect of it. Notwithstanding any
provision of this Plan to the contrary, the Board may assume the powers and
responsibilities granted to the Committee or other delegate at any time, in
whole or in part. Moreover, only the Committee may grant Awards to Insiders that
may be exempt from Section 16(b) of the Exchange Act.

5.4 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Committee shall be final, conclusive and binding on all persons,
including the Company, its Stockholders, members of the Board, Eligible
Recipients, Participants, and their estates and beneficiaries.

SECTION 6.

ELIGIBILITY

Eligible Recipients selected by the Committee shall be eligible for the grant of
Awards under this Plan, but no Eligible Recipient shall have the right to be
granted an Award under this Plan merely as a result of his or her status as an
Eligible Recipient. Only Employees shall be eligible to receive a grant of ISOs.

SECTION 7.

TERMS OF AWARDS

7.1 Terms and Conditions of All Awards.

(a) Grants of Awards. Subject to subsection (e) below, the Committee, in its
absolute discretion, shall grant Awards under this Plan from time to time and
shall have the right to grant new Awards in exchange for outstanding Awards;
provided, however, the Committee shall not without the prior consent of the
stockholders have the right to (1) lower the Exercise Price of an existing
Option or lower the exercise price of an existing Stock Appreciation Right,
(2) take any action which would be treated as a “re-pricing” under generally
accepted accounting principles, or (3) replace or cancel an existing Option or
Stock Appreciation Right at a time when its Exercise Price or exercise price, as
applicable, exceeds the fair market value of the underlying stock subject to
such Option or Stock Appreciation Right in exchange for cash, other Award, or
Option or Stock Appreciation Right with an Exercise Price or exercise price, as
applicable, that is less than the Exercise Price or exercise price of the
original Option or Stock Appreciation Right (except as provided in Sections 10
and 11). Awards shall be granted to Eligible Recipients selected by the
Committee, and the Committee shall be under no obligation whatsoever to grant
any Awards, or to grant Awards to all Eligible Recipients, or to grant all
Awards subject to the same terms and conditions.

(b) Shares Subject to Awards. The number of Shares as to which an Award shall be
granted shall be determined by the Committee in its sole discretion, subject to
the provisions of Section 3 as to the total number of Shares available for
grants under the Plan, and to any other restrictions contained in this Plan.

(c) Award Agreements. Each Award shall be evidenced by an Award Agreement
executed by the Company or a Subsidiary, and may also be executed by the
Participant or accepted by the Participant by electronic transmission, which
shall be in such form and contain such terms and conditions (including and
without limitation, vesting conditions and events that may trigger accelerated
vesting) as the Committee in its discretion may, subject to the provisions of
the Plan, from time to time determine.

(d) Date of Grant. The date an Award is granted shall be the date on which the
Committee (1) has approved the terms and conditions of the Award Agreement,
(2) has determined the recipient of the Award and the number of Shares covered
by the Award and (3) has taken all such other action necessary to direct the
grant of the Award.

(e) Dividend Equivalents. The Committee may grant dividend equivalents to any
Participant. No dividends or dividend equivalents may be granted on Options,
Restricted Stock Units, or Stock Appreciation Rights. The Committee shall
establish the terms and conditions to which the dividend equivalents are
subject. Dividend equivalents may be granted only in connection with an Award.
Under a dividend equivalent, a Participant shall be entitled to receive
currently or in the future payments equivalent to the amount of dividends paid
by the Company to

 

6



--------------------------------------------------------------------------------

holders of Common Stock with respect to the number of dividend equivalents held
by the Participant. Notwithstanding the foregoing, any dividend equivalents on
any Award shall accrue and be paid only if and to the extent the Common Stock
underlying the Award become vested or payable. The dividend equivalent may
provide for payment in Common Stock or in cash, or a fixed combination of Common
Stock or cash, or the Committee may reserve the right to determine the manner of
payment at the time the dividend equivalent is payable.

(f) Deferral Elections. The Committee may permit or require Participants to
elect to defer the issuance of Common Stock or the settlement of Awards in cash
under this Plan pursuant to such rules, procedures, or programs as it may
establish from time to time and in accordance with the requirements of Code
Section 409A. However, notwithstanding the preceding sentence, the Committee
shall not, in establishing the terms and provisions of any Award, or in
exercising its powers under this Article, create any arrangement which would
constitute an employee pension benefit plan as defined in ERISA Section 3(3)
unless the arrangement provides benefits solely to one or more individuals who
constitute members of a select group of management or highly compensated
employees.

7.2 Terms and Conditions of Options.

(a) Grants of Options. Each grant of an Option shall be evidenced by an Award
Agreement that shall specify whether the Option is an ISO (“Incentive Stock
Option”) or NQSO (“Nonqualified Stock Option”), and incorporate such other terms
as the Committee deems consistent with the terms of this Plan and, in the case
of an ISO, necessary or desirable to permit such Option to qualify as an ISO.
The Committee and/or the Company may modify the terms and provisions of an
Option in accordance with Section 12 of this Plan even though such modification
may change the Option from an ISO to a NQSO.

(b) Determining Eligible Recipients. In determining Eligible Recipient(s) to
whom an Option shall be granted and the number of Shares to be covered by such
Option, the Committee may take into account the duties of the Eligible
Recipient, the contributions of the Eligible Recipient to the success of the
Company, and other factors deemed relevant by the Committee, in connection with
accomplishing the purpose of this Plan. An Eligible Recipient who has been
granted an Option to purchase Shares, whether under this Plan or otherwise, may
be granted one or more additional Options. If the Committee grants an ISO and a
NQSO to an Eligible Recipient on the same date, the right of the Eligible
Recipient to exercise one such Option shall not be conditioned on the Eligible
Recipient’s failure to exercise the other such Option.

(c) Exercise Price. Subject to adjustment in accordance with Section 10 and the
other provisions of this Section, the Exercise Price shall be specified in the
applicable Award Agreement. With respect to each grant of an ISO to a
Participant who is not a Ten Percent Stockholder, the Exercise Price shall not
be less than the Fair Market Value of a Share on the date the ISO is granted.
With respect to each grant of an ISO to a Participant who is a Ten Percent
Stockholder, the Exercise Price shall not be less than one hundred ten percent
(110%) of the Fair Market Value of a Share on the date the ISO is granted. If an
Award is a NQSO, the Exercise Price for each Share shall be no less than the
Fair Market Value of a Share on the date the NQSO is granted.

(d) Option Term. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Award
Agreement, but no Award Agreement shall:

(i) make an Option exercisable prior to the date such Option is granted or after
it has been exercised in full; or

(ii) make an Option exercisable after the date that is (A) the tenth
(10th) anniversary of the date such Option is granted, if such Option is a NQSO
or an ISO granted to a non-Ten Percent Stockholder, or (B) the date that is the
fifth (5th) anniversary of the date such Option is granted, if such Option is an
ISO granted to a Ten Percent Stockholder. Options issued under the Plan may
become exercisable based on the service of a Participant, or based upon the
attainment (as determined by the Committee) of performance goals established
pursuant to one or more of the performance criteria listed in Section 14. An
Award Agreement may provide for the exercise of an Option after Termination of a
Participant for any reason whatsoever, including the occurrence of a Qualifying
Event. The Participant’s rights, if any, upon Termination will be set forth in
the applicable Award Agreement.

 

7



--------------------------------------------------------------------------------

(e) Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, specifying the number of Shares with respect to which
the Option is to be exercised accompanied by full payment for the Shares.
Payment for shares of Stock shall be made in cash or, unless the Award Agreement
provides otherwise, by delivery to the Company of a number of Shares that have
been owned and completely paid for by the holder for at least six (6) months
prior to the date of exercise (i.e., “mature shares” for accounting purposes)
having an aggregate Fair Market Value equal to the amount to be tendered, or a
combination thereof. In addition, unless the Award Agreement provides otherwise,
the Option may be exercised through a brokerage transaction as permitted under
the provisions of Regulation T applicable to cashless exercises promulgated by
the Federal Reserve Board so long as the Company’s equity securities are
registered under Section 12 of the Exchange Act. Notwithstanding the foregoing,
with respect to any Option recipient who is an Insider, a tender of shares or,
if permitted by applicable law, a cashless exercise must (1) have met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) be a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under
Rule 16b-3 promulgated under the Exchange Act. Unless the Award Agreement
provides otherwise, the foregoing exercise payment methods shall be subsequent
transactions approved by the original grant of an Option. Except as provided in
subparagraph (f) below, payment shall be made at the time that the Option or any
part thereof is exercised, and no Shares shall be issued or delivered upon
exercise of an Option until full payment has been made by the Participant. The
holder of an Option, as such, shall have none of the rights of a Stockholder.

(f) Conditions to Exercise of an Option. Each Option granted under the Plan
shall vest and shall be exercisable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee shall
specify in the Award Agreement; provided, however, that subsequent to the grant
of an Option, the Committee, at any time before complete termination of such
Option, may accelerate the time or times at which such Option may vest or be
exercised in whole or in part. The Committee may impose such restrictions on any
Shares acquired pursuant to the exercise of an Option as it may deem advisable.
Unless otherwise provided in the applicable Award Agreement, any vested Option
must be exercised within ninety (90) days of the Qualifying Event or other
Termination of employment of the Participant, unless, in case of a NQSO, by
action of the Committee coincident with the Qualifying Event or other
Termination of employment, the term of exercise is extended to no later than the
original expiration date of such NQSO.

(g) Transferability of Options. No Option granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except
upon the death of the holder Participant, by will or by the laws of descent and
distribution. or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that, except with respect to Awards subject to Section 409A, the Board may
permit or provide in an Award for the gratuitous transfer of the Award by the
Participant to or for the benefit of any immediate family member, family trust
or other entity established for the benefit of the Participant and/or an
immediate family member thereof if the Company would be eligible to use a
Form S-8 under the Securities Act for the registration of the sale of the Common
Stock subject to such Award to such proposed transferee; provided further, that
the Company shall not be required to recognize any such permitted transfer until
such time as such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument in form and substance satisfactory
to the Company confirming that such transferee shall be bound by all of the
terms and conditions of the Award. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees. For
the avoidance of doubt, nothing contained in this Section 7.2(g) shall be deemed
to restrict a transfer to the Company. During the Participant’s lifetime, only
the Participant may exercise his Option unless the Participant is incapacitated
in which case the Option may be exercised by the Participant’s legal guardian,
legal representative, or other representative whom the Committee deems
appropriate based on applicable facts and circumstances. The determination of
incapacity of a Participant and the identity of appropriate representative of
the Participant to exercise the Option if the Participant is incapacitated shall
be determined by the Committee.

(h) ISO Tax Treatment Requirements. With respect to any Option that purports to
be an ISO, to the extent that the aggregate Fair Market Value (determined as of
the date of grant of such Option) of Shares with respect to which such Option is
exercisable for the first time by any individual during any calendar year
exceeds one hundred thousand dollars ($100,000.00), to the extent of such
excess, such Option shall not be treated as an ISO in accordance with Code
Section 422(d). The rule of the preceding sentence is applied as set forth in
Treas. Reg. Section 1.422-4 and any additional guidance issued by the Treasury
thereunder. Also, with respect to any Option that purports to be an ISO, such
Option shall not be treated as an ISO if the Participant has not met the
requirements of Code Section 422(a)(2).

 

8



--------------------------------------------------------------------------------

7.3 Terms and Conditions of Restricted Stock Awards.

(a) Grants of Restricted Stock Awards. Shares awarded pursuant to Restricted
Stock Awards shall be subject to such restrictions as determined by the
Committee for periods determined by the Committee. Restricted Stock Awards
issued under the Plan may have restrictions which lapse based upon the service
of a Participant, or based upon the attainment of performance goals that the
Committee may determine appropriate. The Committee may require a cash payment
from the Participant in exchange for the grant of a Restricted Stock Award or
may grant a Restricted Stock Award without the requirement of a cash payment.

(b) Vesting of Restricted Stock Awards. The Committee shall establish the
vesting schedule applicable to Restricted Stock Awards and shall specify the
times, vesting and performance goal requirements. Until the end of the period(s)
of time specified in the vesting schedule and/or the satisfaction of any
performance criteria, the Shares subject to such Award shall remain subject to
forfeiture.

(c) Termination of Employment. If the Participant’s employment (or in the case
of a non-employee, such Participant’s service) with the Company and/or a
Subsidiary ends before the Restricted Stock Awards vest, the Participant shall
forfeit all unvested Restricted Stock Awards, unless the Termination is a result
of the occurrence of a Qualifying Event or the Committee determines that the
Participant’s unvested Restricted Stock Awards shall vest as of the date of such
event.

(d) Death, Disability and Retirement. In the event a Qualifying Event occurs
before the date or dates on which Restricted Stock Awards vest, the expiration
of the applicable restrictions (other than restrictions based on performance
criteria) shall be accelerated and the Participant shall be entitled to receive
the Shares free of all such restrictions. In the case of Restricted Stock Awards
which are based on performance criteria, then as of the date on which such
Qualifying Event occurs, the Participant shall be entitled to receive a number
of Shares that is determined by measuring the selected performance criteria from
the Company’s most recent publicly available quarterly results that are
available as of the date the Qualifying Event occurs. All other Shares subject
to such Restricted Stock Award shall be forfeited and returned to the Company as
of the date on which such Qualifying Event occurs.

(e) Acceleration of Award. Notwithstanding anything to the contrary in this
Plan, the Committee shall have the power to permit, in its sole discretion, an
acceleration of the expiration of the applicable restrictions or the applicable
period of such restrictions with respect to any part or all of the Shares
awarded to a Participant.

(f) Necessity of Award Agreement. Each grant of a Restricted Stock Award shall
be evidenced by an Award Agreement that shall specify the terms, conditions and
restrictions regarding the Shares awarded to a Participant, and shall
incorporate such other terms and conditions as the Committee, acting in its sole
discretion, deems consistent with the terms of this Plan. The Committee shall
have sole discretion to modify the terms and provisions of Restricted Stock
Awards in accordance with Section 12 of this Plan.

(g) Transferability of Restricted Stock Awards. No Restricted Stock Award
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, except upon the death of the holder Participant by
will or by the laws of descent and distribution prior to vesting.

(h) Voting, Dividend & Other Rights. Holders of Restricted Stock Awards shall be
entitled to vote and to receive dividends during the periods of restriction of
their Shares to the same extent as such holders would have been entitled if the
Shares were unrestricted Shares provided that all dividends or distributions
whether paid in shares of Stock or cash, shall be held in escrow and be paid
only if and to the extent the Restricted Stock vests and otherwise shall be
forfeited.

 

9



--------------------------------------------------------------------------------

7.4 Terms and Conditions of Restricted Stock Units.

(a) Grants of Restricted Stock Units. A Restricted Stock Unit shall entitle the
Participant to receive one Share or cash equivalent to one share at such future
time and upon such terms as specified by the Committee in the Award Agreement
evidencing such Award. Restricted Stock Units issued under the Plan may have
restrictions which lapse based upon the service of a Participant, or based upon
the attainment of performance goals that the Committee may determine
appropriate. The Committee may require a cash payment from the Participant in
exchange for the grant of Restricted Stock Units or may grant Restricted Stock
Units without the requirement of a cash payment.

(b) Vesting of Restricted Stock Units. The Committee shall establish the vesting
schedule applicable to Restricted Stock Units and shall specify the times,
vesting and performance goal requirements. Until the end of the period(s) of
time specified in the vesting schedule and/or the satisfaction of any
performance criteria, the Restricted Stock Units subject to such Award shall
remain subject to forfeiture.

(c) Termination of Employment. If the Participant’s employment (or in the case
of a non-employee, such Participant’s service) with the Company and/or a
Subsidiary ends before the Restricted Stock Units vest, the Participant shall
forfeit all unvested Restricted Stock Units, unless the Termination is a result
of the occurrence of a Qualifying Event or the Committee determines that the
Participant’s unvested Restricted Stock Units shall vest as of the date of such
event.

(d) Death, Disability and Retirement. In the event a Qualifying Event occurs
before the date or dates on which Restricted Stock Units vest, the expiration of
the applicable restrictions (other than restrictions based on performance
criteria) shall be accelerated and the Participant shall be entitled to receive
payment of cash or Shares. In the case of Restricted Stock Units which are based
on performance criteria, then as of the date on which such Qualifying Event
occurs, the Participant shall be entitled to receive cash or a number of Shares
that is determined by measuring the selected performance criteria from the
Company’s most recent publicly available quarterly results that are available as
of the date the Qualifying Event occurs. All other Shares subject to such
Restricted Stock Units shall be forfeited and returned to the Company as of the
date on which such Qualifying Event occurs.

(e) Acceleration of Award. Notwithstanding anything to the contrary in this
Plan, the Committee shall have the power to permit, in its sole discretion, an
acceleration of the applicable restrictions or the applicable period of such
restrictions with respect to any part or all of the Restricted Stock Units
awarded to a Participant.

(f) Necessity of Award Agreement. Each grant of Restricted Stock Unit(s) shall
be evidenced by an Award Agreement that shall specify the terms, conditions and
restrictions regarding the Participant’s right to receive cash or Share(s) in
the future, and shall incorporate such other terms and conditions as the
Committee, acting in its sole discretion, deems consistent with the terms of
this Plan. The Committee shall have sole discretion to modify the terms and
provisions of Restricted Stock Unit(s) in accordance with Section 12 of this
Plan.

(g) Transferability of Restricted Stock Units. No Restricted Stock Unit granted
under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated by the holder Participant, except upon the death of
the holder Participant by will or by the laws of descent and distribution.

(h) Voting, Dividend & Other Rights. Holders of Restricted Stock Units shall not
be entitled to vote or to receive dividends until they become owners of the
Shares pursuant to their Restricted Stock Units, and, unless the applicable
Award Agreement provides otherwise, the holder of a Restricted Stock Unit shall
not be entitled to any dividend equivalents (as described in Section 7.1(e)).

7.5 Terms and Conditions of Stock Appreciation Rights.

(a) Grants of Stock Appreciation Rights. A Stock Appreciation Right shall
entitle the Participant to receive upon exercise or payment the excess of the
Fair Market Value of a specified number of Shares at the time of exercise, over
a specified price. The specified price for a Stock Appreciation Right granted in
connection with a previously or contemporaneously granted Option, shall not be
less than the Exercise Price for Shares that are the subject of the Option. In
the case of any other Stock Appreciation Right, the specified price shall not be
less than one hundred percent (100%) of the Fair Market Value of the Shares at
the time the Stock Appreciation Right was granted. If related to an Option, the
exercise of a Stock Appreciation Right shall result in a pro rata surrender of
the related Option to the extent the Stock Appreciation Right has been
exercised.

 

10



--------------------------------------------------------------------------------

(b) Stock Appreciation Right Term. Each Stock Appreciation Right granted under
this Plan shall be exercisable in whole or in part at such time or times as set
forth in the related Award Agreement, but no Award Agreement shall make a Stock
Appreciation Right exercisable after the date that is the tenth
(10th) anniversary of the date such Stock Appreciation Right is granted.

(c) Payment. Upon exercise of a Stock Appreciation Right, the Company shall pay
to the Participant the appreciation with Shares (computed using the aggregate
Fair Market Value of Shares on the date of payment or exercise) as specified in
the Award Agreement or, if not specified, as the Committee determines. To the
extent that a Stock Appreciation Right is paid with consideration other than
Shares, it shall be treated as paid in Shares for purposes of Section 3.

(d) Vesting of Stock Appreciation Rights. The Committee shall establish the
vesting schedule applicable to Stock Appreciation Rights and shall specify the
times, vesting and performance goal requirements. Until the end of the period(s)
of time specified in the vesting schedule and/or the satisfaction of any
performance criteria, the Stock Appreciation Rights subject to such Award shall
remain subject to forfeiture.

(e) Death, Disability and Retirement. In the event a Qualifying Event occurs
before the date or dates on which Stock Appreciation Rights vest, the expiration
of the applicable restrictions (other than restrictions based on performance
criteria shall be accelerated and the Participant shall be entitled to receive
the full value of the Stock Appreciation Right free of all such restrictions. In
the case of Stock Appreciation Rights which are based on performance criteria,
then as of the date on which such Qualifying Event occurs, the Participant shall
be entitled to receive a value determined by measuring the selected performance
criteria from the Company’s most recent publicly available quarterly results
that are available as of the date the Qualifying Event occurs. All other
benefits under the Stock Appreciation Rights shall thereupon be forfeited and
returned to the Company as of the date on which such Qualifying Event occurs.

(f) Transferability of Stock Appreciation Rights. No Stock Appreciation Right
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, except upon the death of the holder Participant by
will or by the laws of descent and distribution.

(g) Special Provisions for Tandem Stock Appreciation Rights. A Stock
Appreciation Right granted in connection with an Option may only be exercised to
the extent that the related Option has not been exercised. A Stock Appreciation
Right granted in connection with an ISO (1) will expire no later than the
expiration of the underlying ISO, (2) may be for no more than the difference
between the exercise price of the underlying ISO and the Fair Market Value of
the Shares subject to the underlying ISO at the time the Stock Appreciation
Right is exercised, (3) may be transferable only when, and under the same
conditions as, the underlying ISO is transferable, and (4) may be exercised only
(i) when the underlying ISO could be exercised and (ii) when the Fair Market
Value of the Shares subject to the ISO exceeds the exercise price of the ISO.

7.6 Stock Awards for Non-Employee Directors.

This Section 7.6 shall apply only to grants of Awards to Non-Employee Directors.

(a) Each Non-Employee Director may be granted, upon first becoming a
Non-Employee Director of the Company, Non-Qualified Stock Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights or such other
stock-based Award allowable under the Plan in an amount as determined by the
Board, provided that no Non-Employee Director may receive more than one such
grant for serving as a Director of the Company and one or more Subsidiaries.

(b) Each Non-Employee Director shall be eligible to receive Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Units, Stock Appreciation
Rights or such other stock-based Award allowable under the Plan in accordance
with the Company’s policy for non-employee director compensation as determined
by the Compensation Committee of the Company from time to time.

 

11



--------------------------------------------------------------------------------

(c) The price per share of Stock for grants under 7.6(a) or (b) above shall be
not less than 100% of the Fair Market Value on the date of grant. Each grant to
a Non-Employee Director shall vest as the Board may determine. To the extent not
exercised, Awards shall be exercisable in whole or in part at any time after
becoming exercisable but not later than the date the Award expires. Exercise of
Options shall be pursuant to any method described in Section 7.2(e).

(d) The maximum amount of cash and equity compensation (calculated based on
grant date fair value for financial reporting purposes) granted in any calendar
year to any individual Non-Employee Director shall not exceed $200,000. The
Committee may make exceptions to this limit for individual Non-Employee
Directors in extraordinary circumstances, as the Committee may determine in its
discretion, provided that the Non-Employee receiving such additional
compensation may not participate in the decision to award such compensation.

SECTION 8.

SECURITIES REGULATION

8.1 Legality of Issuance. No Share shall be issued under this Plan unless and
until the Committee has determined that all required actions have been taken to
register such Share under the Securities Act of 1933 or the Company has
determined that an exemption therefrom is available, any applicable listing
requirement of any stock exchange on which the Share is listed has been
satisfied, and any other applicable provision of state, federal or foreign law,
including foreign securities laws where applicable, has been satisfied.

8.2 Restrictions on Transfer; Representations; Legends. Regardless of whether
the offering and sale of Shares under the Plan have been registered under the
Securities Act of 1933 or have been registered or qualified under the securities
laws of any state, the Company may impose restrictions upon the sale, pledge, or
other transfer of such Shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act of 1933, the securities laws of any state, the
United States or any other applicable foreign law. If the offering and/or sale
of Shares under the Plan is not registered under the Securities Act of 1933 and
the Company determines that the registration requirements of the Securities Act
of 1933 apply but an exemption is available which requires an investment
representation or other representation, the participant shall be required, as a
condition to acquiring such Shares, to represent that such Shares are being
acquired for investment, and not with a view to the sale or distribution
thereof, except in compliance with the Securities Act of 1933, and to make such
other representations as are deemed necessary or appropriate by the Company and
its counsel. All Award Agreements shall contain a provision stating that any
restrictions under any applicable securities laws will apply.

8.3 Registration of Shares. The Company may, and intends to, but is not
obligated to, register or qualify the offering or sale of Shares under the
Securities Act of 1933 or any other applicable state, federal or foreign law.

SECTION 9.

LIFE OF PLAN

No Award shall be granted under this Plan on or after the earlier of:

(a) the tenth (10th) anniversary of the effective date of this Plan (as
determined under Section 4 of this Plan), or

(b) the date on which all of the Shares reserved under Section 3 of this Plan
have (as a result of the exercise of Awards granted under this Plan or lapse of
all restrictions under a Restricted Stock Award or Restricted Stock Unit) been
issued or are no longer available for use under this Plan.

This Plan shall continue in effect until all outstanding Awards have been
exercised in full or are no longer exercisable and all Restricted Stock Awards
or Restricted Stock Units have vested or been forfeited.

 

12



--------------------------------------------------------------------------------

SECTION 10.

ADJUSTMENT

Notwithstanding anything in Section 12 to the contrary, (i) the number of Shares
reserved under Section 3 of this Plan, (ii) the number of Shares subject to
Awards granted under this Plan, and (iii) the Exercise Price of any Options and
the specified exercise price of any Stock Appreciation Rights, shall be adjusted
by the Committee in an equitable manner to reflect any change in the
capitalization of the Company, including, but not limited to, such changes as
stock dividends or stock splits. Furthermore, the Committee shall have the right
to adjust (in a manner that satisfies the requirements of Code Section 424(a))
(x) the number of Shares reserved under Section 3, (y) the number of Shares
subject to Awards granted under this Plan, and (z) the Exercise Price of any
Options and the specified exercise price of any Stock Appreciation Rights in the
event of any corporate transaction described in Code Section 424(a) that
provides for the substitution or assumption of such Awards. If any adjustment
under this Section creates a fractional Share or a right to acquire a fractional
Share, such fractional Share shall be disregarded, and the number of Shares
reserved under this Plan and the number subject to any Awards granted under this
Plan shall be the next lower number of Shares, rounding all fractions downward.
An adjustment made under this Section by the Committee shall be conclusive and
binding on all affected persons and, further, shall not constitute an increase
in the number of Shares reserved under Section 3 or an increase in any
limitation imposed by the Plan.

SECTION 11.

CHANGE IN CONTROL OF THE COMPANY

11.1 General Rule for Change in Control. In the event that there occurs a Change
in Control, if the Participant’s employment with the Company and each of its
Subsidiaries terminates in an event constituting a Qualifying Termination, the
following provisions shall apply to the Participant’s Awards upon such
Qualifying Termination, unless otherwise provided by the Committee in the Award
Agreement.

(i) In the case of an Award other than a performance based Award, all forfeiture
conditions and other restrictions applicable to such Award shall lapse and such
Award shall be fully payable as of the date of the Participant’s Qualifying
Termination without regard to vesting or other conditions, and any such Award
carrying a right to exercise that was not previously vested and exercisable
shall become fully vested and exercisable as of the date of the Participant’s
Qualifying Termination.

(ii) In the case of a performance based Award, the Award (or award opportunity
relating thereto) for any Performance Period that was in effect at the time of
the Participant’s Qualifying Termination shall be deemed earned pro rata based
on the portion of the Performance Period completed as of the date of the
Participant’s Qualifying Termination, calculated as to such Performance Period
assuming that any performance goal or business criteria will have been achieved
(for the entire Performance Period) at the target level, and any Award (or award
opportunity relating thereto) for any Performance Period that was completed as
of the date of the Participant’s Qualifying Termination shall be deemed earned
based on actual performance for such period. Notwithstanding the foregoing, any
additional forfeiture conditions in the nature of a “clawback” applicable to the
performance-based Award shall continue to apply to any payment under this
Section 11(ii).

(iii) Notwithstanding the foregoing, in the case of any Section 409A Award,
nothing in the foregoing shall cause an acceleration of payment or a further
deferral of payment in violation of Code Section 409A or provide for payment
upon a change in control that does not satisfy the definition of a change in
control event for purposes of Code Section 409A and the payment terms applicable
to such Award prior to the foregoing changes shall continue to apply (unless a
change in payment timing is permitted under Code Section 409A) but the foregoing
provisions shall apply for purposes of determining the Award holder’s vested
interest in the Award.

(iv) Awards subject to accelerated vesting and/or settlement under this
Section 11 may be settled in cash, if and to the extent authorized by the
Committee.

(v) If, in connection with the Change in Control, the Award would be cancelled,
otherwise cease to be outstanding, or not assumed by any successor as the result
of the Change in Control, the foregoing provisions shall apply as of the date of
the Change in Control without regard to whether the holder terminates employment
in connection with the Change in Control.

 

13



--------------------------------------------------------------------------------

11.2 Corporate Events. Except as may otherwise be provided in an Award
Agreement, in connection with (i) a merger or consolidation involving the
Company in which the Company is not the surviving corporation; (ii) a merger or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Common Stock receive securities of
another corporation and/or other property, including cash; (iii) a Change in
Control; or (iv) the reorganization or liquidation of the Company (each, a
“Corporate Event”), the Board or the Committee may, in its discretion, provide
for any one or more of the following:

(i) that such Awards be assumed or substituted in connection with such Corporate
Event, in which case, the Awards shall be subject to the adjustment set forth in
Section 10 above, and to the extent such Awards vest based on the achievement of
Performance Goals, such Performance Goals shall be appropriately adjusted to
reflect the Corporate Event; and

(ii) that any or all vested and/or unvested Awards be cancelled as of the
consummation of such Corporate Event, and that recipients holding vested Awards
(including any Awards that would vest upon the Corporate Event but for such
cancellation) so cancelled will receive a payment in respect of cancellation of
their Awards based on the amount of the per-share consideration being paid for
the Shares in connection with such Corporate Event, less, in the case of Options
the applicable exercise price; provided, however, that holders of Options, SARS,
and other Awards subject to exercise shall only be entitled to consideration in
respect of cancellation of such Awards if the per-share consideration less the
applicable exercise price is greater than zero (and to the extent the per-share
consideration is less than or equal to the applicable exercise price, such
Awards shall be cancelled for no consideration).

Payments to holders pursuant to clause (2) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a recipient to receive property, cash, or securities (or
combination thereof) as such recipient would have been entitled to receive upon
the occurrence of the Corporate Event if the recipient had been, immediately
prior to such transaction, the holder of the number of Shares covered by the
Award at such time (less any applicable exercise price). In addition, in
connection with any Corporate Event, prior to any payment or adjustment
contemplated under this subsection (b), the Committee may require a recipient to
(i) bear such recipient’s pro rata share of any post-closing indemnity
obligations, and be subject to the same post-closing purchase price adjustments,
escrow terms, offset rights, holdback terms, and similar conditions as the other
holders of Stock; and (ii) deliver customary transfer documentation as
reasonably determined by the Committee. Additionally, neither the Board nor the
Committee shall make any adjustment pursuant to this Section 10 that would cause
an Award that is otherwise exempt from Code Section 409A to become subject to
Code Section 409A, or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Code Section 409A. The
determination of the Committee as to the foregoing adjustments shall be
conclusive and binding on Participants under the Plan.

SECTION 12.

AMENDMENT OR TERMINATION

This Plan may be amended by the Committee from time to time to the extent that
the Committee deems necessary or appropriate; provided, however, no such
amendment shall be made absent the approval of the Stockholders of the Company
if such amendment (a) increases the number of Shares reserved under Section 3,
except as set forth in Section 10, (b) extends the maximum life of the Plan
under Section 9 or the maximum exercise period under Section 7, (c) decreases
the minimum Exercise Price under Section 7, or (d) changes the designation of
Eligible Recipients eligible for Awards under Section 6. Stockholder approval of
other material amendments (such as an expansion of the types of awards available
under the Plan, an extension of the term of the Plan, or a change to the method
of determining the Exercise Price of Options issued under the Plan) may also be
required pursuant to rules promulgated by an established stock exchange or a
national market system. The Board also may suspend the granting of Awards under
this Plan at any time and may terminate this Plan at any time. The Company shall
have the right to modify, amend or cancel any Award after it has been granted if
(I) the modification, amendment or cancellation does not diminish the rights or
benefits of the Award recipient under the Award (provided, however, that a
modification, amendment or cancellation that results solely in a change in the
tax consequences with respect to an Award shall not be deemed as a diminishment
of rights or benefits of such Award), (II) the Participant consents in writing
to such modification, amendment or cancellation, (III) there is a dissolution or
liquidation of the Company, (IV) this Plan and/or the Award Agreement expressly
provides for such modification, amendment or cancellation, or (V) the Company
would otherwise have the right to make such modification, amendment or
cancellation by applicable law.

 

14



--------------------------------------------------------------------------------

SECTION 13.

MISCELLANEOUS

13.1 Stockholder Rights. Except as provided in Section 7.3 with respect to
Restricted Stock Awards, or in an Award Agreement, no Participant shall have any
rights as a Stockholder of the Company as a result of the grant of an Award
pending the actual delivery of Shares subject to such Award to such Participant.

13.2 No Guarantee of Continued Relationship. The grant of an Award to a
Participant under this Plan shall not constitute a contract of employment or
other relationship with the Company and shall not confer on a Participant any
rights upon his or her Termination of employment or relationship with the
Company in addition to those rights, if any, expressly set forth in the Award
Agreement that evidences his or her Award.

13.3 Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company as a condition
precedent for the grant or fulfillment of any Award, an amount in Shares or cash
sufficient to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan and/or any action taken by a Participant with
respect to an Award. Whenever Shares are to be issued to a Participant upon
exercise of an Option or Stock Appreciation Right, or satisfaction of conditions
under a Restricted Stock Unit, the Company shall have the right to require the
Participant to remit to the Company, as a condition of exercise of the Option or
Stock Appreciation Right, or as a condition to the fulfillment of the Restricted
Stock Unit, an amount in cash (or, unless the Award Agreement provides
otherwise, in Shares) sufficient to satisfy federal, state and local withholding
tax requirements at the time of exercise. However, notwithstanding the
foregoing, to the extent that a Participant is an Insider, satisfaction of
withholding requirements by having the Company withhold Shares may only be made
to the extent that such withholding of Shares (1) has met the requirements of an
exemption under Rule 16b-3 promulgated under the Exchange Act, or (2) is a
subsequent transaction the terms of which were provided for in a transaction
initially meeting the requirements of an exemption under Rule 16b-3 promulgated
under the Exchange Act. Unless the Award Agreement provides otherwise, the
withholding of shares to satisfy federal, state and local withholding tax
requirements shall be a subsequent transaction approved by the original grant of
an Award.

13.4 Notification of Disqualifying Dispositions of ISO Options. If a Participant
sells or otherwise disposes of any of the Shares acquired pursuant to an Option
that is an ISO on or before the later of (1) the date two (2) years after the
date of grant of such Option, or (2) the date one (1) year after the exercise of
such Option, then the Participant shall immediately notify the Company in
writing of such sale or disposition and shall cooperate with the Company in
providing sufficient information to the Company for the Company to properly
report such sale or disposition to the Internal Revenue Service. The Participant
acknowledges and agrees that he or she may be subject to federal, state and/or
local tax withholding by the Company on the compensation income recognized by
Participant from any such early disposition, and agrees that he or she shall
include the compensation from such early disposition in his gross income for
federal tax purposes. Participant also acknowledges that the Company may
condition the exercise of any Option that is an ISO on the Participant’s express
written agreement with these provisions of this Plan.

13.5 Transfers & Restructurings. The transfer of a Participant’s employment
between or among the Company or a Subsidiary (including the merger of a
Subsidiary into the Company) shall not be treated as a Termination of his or her
employment under this Plan. Likewise, the continuation of employment by a
Participant with a corporation which is a Subsidiary shall be deemed to be a
Termination of employment when such corporation ceases to be a Subsidiary.

13.6 Governing Law/Consent to Jurisdiction. This Plan shall be construed under
the laws of the State of Nevada without regard to principles of conflicts of
law.

13.7 Escrow of Shares. To facilitate the Company’s rights and obligations under
this Plan, the Company reserves the right to appoint an escrow agent, who shall
hold the Shares owned by a Participant pursuant to this Plan.

 

15



--------------------------------------------------------------------------------

13.8 Code Section 409A. Options, Stock Appreciation Rights, and Restricted Stock
Awards granted under the Plan are intended to be exempt from Code Section 409A,
and Restricted Stock Unit Awards and all other Awards awarded under the Plan are
intended to be exempt from or comply with Code Section 409A, and the Plan, Award
Agreements and the terms of Awards shall be administered and interpreted
consistent with such intention. In the event any provisions of the Plan or any
Award Agreement are determined by the Committee potentially to violate Code
Section 409A, such provision shall be amended, as necessary, to be exempt from
or comply with Section 409A; and until adoption of any such amendment, the
provisions shall be construed and interpreted, to the extent possible, to be
exempt from or comply with Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
the Plan are exempt from or comply with Section 409A, and in no event will the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A. If and to the extent (i) any portion of any
payment, compensation or other benefit provided to a Participant pursuant to the
Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and
(ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “New Payment Date”), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.

13.9 Clawback. In accepting an Award under the Plan, the Participant agrees to
be bound by any clawback policy that the Company has in effect or may adopt in
the future.

SECTION 14.

PERFORMANCE CRITERIA

14.1 Performance Goal Business Criteria. The attainment of and degree of payout
and/or vesting with respect to Awards to Participants pursuant to this Plan, and
the performance measure(s) to be used by the Committee for purposes of such
grants shall be determined by the Committee in its discretion. These performance
measure may include but are not limited to the following: (a) earnings per
share; (b) net income (before or after taxes); (c) return measures (including,
but not limited to, return on assets, equity or sales); (d) cash flow return on
investments which equals net cash flows divided by owner’s equity; (e) earnings
before or after taxes, depreciation and/or amortization; (f) gross revenues;
(g) operating income (before or after taxes); (h) total Stockholder return;
(i) corporate performance indicators (indices based on the level of certain
services provided to customers); (j) cash generation, profit and/or revenue
targets; (k) growth measures, including revenue growth, as compared with a peer
group or other benchmark; and/or (l) share price (including, but not limited to,
growth measures and total stockholder return. In setting performance goals using
these performance measures, the Committee may exclude the effect of changes in
accounting standards and non-recurring unusual events specified by the
Committee, such as write offs, capital gains and losses and acquisitions and
dispositions of businesses.

14.2 Discretion in Formulation of Performance Goals. The Committee shall have
the discretion to adjust the determinations of the degree of attainment of the
pre-established performance goals.

14.3 Performance Periods. The Committee shall have the discretion to determine
the period during which any performance goal must be attained with respect to an
Award. Such period may be of any length, and must be established prior to the
start of such period or within the first ninety (90) days of such period
(provided that the performance criteria are not in any event set after 25% or
more of such period has elapsed).

14.4 Modifications to Performance Goal Criteria. The Committee shall have sole
discretion to adjust the cash or number of shares payable pursuant to such
performance goals, and the Committee may, at any time, waive the achievement of
the applicable performance goals, including in the case of the death or
Disability of the Participant or a Change in Control of the Company.

 

16



--------------------------------------------------------------------------------

14.4 Achievement of Performance Goals. The Committee shall have the discretion
to determine whether or not a certain performance goal has been attained and the
Committee may delegate this authority to management in those cases where it
elects to do so.

SECTION 15.

OTHER NON US PROVISIONS

15.1 The Committee shall have the authority to require that any Award Agreement
relating to an Award in a jurisdiction outside of the United States contain such
terms as are required by local law in order to constitute a valid grant under
the laws of such jurisdiction. Such authority shall be notwithstanding the fact
that the requirements of the local jurisdiction may be different from or more
restrictive than the terms set forth in this Plan. No purchase or delivery of
Shares pursuant to an Award shall occur until applicable restrictions imposed
pursuant to this Plan or the applicable Award have terminated.

To record the adoption of this Plan, the Board has caused its authorized officer
to execute the same.

 

Odyssey Marine Exploration, Inc. By:   /s/ Jay Nudi

Title:   Chief Financial Officer Date:   March 26, 2019

 

17